         Case 21-11271-abl         Doc 281    Entered 07/19/21 20:15:21       Page 1 of 1




 1
     BRIAN D. SHAPIRO, ESQ.
 2   Law Office of Brian D. Shapiro, LLC
     510 S. 8th Street
 3   Las Vegas, NV 89101
     (702) 386-8600 Fax (702) 383-0994
 4
     brian@brianshapirolaw.com
 5   Proposed Attorney for Trustee

 6                         UNITED STATES BANKRUPTCY COURT
 7
                                  DISTRICT OF NEVADA

 8    In Re:                                        Case No. 21-11271-abl
                                                    Chapter 7
 9    MEDOLAC LABORATORIES, A
10
      PUBLIC BENEFIT CORPORATION,

11

12
                                      Debtor(s).
13

14
                    MOTION FOR AN ORDER SHORTENING TIME FOR A
15
                             MOTION TO APPROVE SETTLEMENT
16             Brian D. Shapiro, (“Trustee”), by and through the Law Office of Brian D. Shapiro
17
     respectfully requests this Court to enter an order shortening time to hear the Trustee’s
18
     motion to approve settlement with Doug Hughes (“Motion”). This Motion incorporates
19
     by reference the Trustee’s Motion to Approve Settlement and the Declaration in Support
20

21   of Motion to Approve Settlement and is also based upon the declaration in support of this

22   Motion.
23
               DATED: 7-18-21                             /s/ Brian D. Shapiro
24
                                                          BRIAN D. SHAPIRO, ESQ.
25                                                        Law Office of Brian D. Shapiro
                                                          510 S. 8th Street
26                                                        Las Vegas, NV 89101
27
                                                          (702) 386-8600 Fax (702) 383-0994
                                                          brian@brianshapirolaw.com
28                                                        Proposed Attorney for Trustee




                                                   -1-
